Citation Nr: 1635990	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for fracture of the right fifth metacarpal bone, status post surgery with scar. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, further development is necessary.

At his October 2015 Board Hearing, the Veteran testified that he experiences hypersensitivity in his hand when it is cold outside.  Specifically, the Veteran testified that the metal that was put into his hand after his open reduction internal fixation (ORIF) surgery causes pain and hypersensitivity.  The Veteran also testified that when he locks up on his grip or bumps his hand just right, pain shoots all the way to his elbow.  See October 2015 BVA Hearing Transcript, pg. 4. 

On VA examination in January 2016, the Veteran stated that he noted hypersensitivity at the site of his ORIF surgery, and experiences occasional shooting pains radiating proximally in an ulnar distribution.  The examiner indicated that this may represent an intermittent neuropathy of a sensory branch of the ulnar nerve in the hand, however, the examiner noted that on examination, the Veteran's hand was normal and there was no objective evidence indicative of this diagnosis.  Nevertheless, the examiner then recommended that the Veteran follow up with his primary care physician to obtain a referral to orthopedic/hand surgery for further evaluation.

As there may be a further diagnosis related to the Veteran's hand involving the ulnar nerve, further development of these matters is necessary.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, associate with the file any additional records of relevant medical treatment, including those as may have been generated from a referral to orthopedic/hand surgery, as mentioned in the January 2016 VA examination report.  

2.  Next, schedule the Veteran for a VA examination with an orthopedic hand surgeon, or other appropriate person as may become indicated as the evidence develops.  All tests deemed necessary by the examiner should be performed, and all findings set forth in detail. 

The examiner should indicate whether the Veteran's noted hypersensitivity, which causes pain to shoot up his arm to his elbow, represents an intermittent neuropathy of a sensory branch of the ulnar nerve in the hand or any other diagnosis.

For any diagnoses rendered, the examiner is asked to opine whether it is at least as likely as not that it is related to the Veteran's active duty service, to include the Veteran's in-service fracture of the right fifth metacarpal bone, or its surgery.  

3.  Next, readjudicate the remanded issue.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




